DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 11 JAN 2021.  The amendment will be entered after final as it places the application in better form for appeal by materially reducing the issues for appeal.  As Claims 4 and 5 were previously treated as being dependent from Claim 1 for purposes of examination in the most recent Office Action, and rejected under that presumption, this amendment does not change the grounds of rejection for any claim discussed in the previous Office Action.  Examiner maintains the finality of the most recent Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vrtis ‘321 (U.S. PGPub 2015/0364321) in view of Peterson ‘960 (U.S. PGPub 2004/0048960).
Claim 1 – Vrtis ‘321 teaches a method for producing a dielectric film (PG 0010) represented by the formula SivOWCXHYFZ (PG 0010), wherein v+w+x+y+z = 100%, v is from 10 to 35 at. %, w is from 10 to 65 at. %, x is from 5 to 540 at. %, y is from 10 to 50 at. % and z is from 0 to 15 at. % (PG 0010), said method comprising:
providing a substrate within a reaction chamber (PG 0019);
introducing into the reaction chamber gaseous reagents comprising at least one structure-forming precursor comprising an silacyclic compound (PG 0019), wherein the silacyclic compound contains less than about 100 ppm of 
applying energy to the gaseous reagents in the reaction chamber to induce reaction of the gaseous reagents and thereby deposit a film on the substrate (PG 0019).  
With regards to the claimed Formula I, 15Vrtis ‘321 teaches the method of claim 1 wherein the silacyclic compound comprises a compound having the claimed Formula I wherein
R1 is selected from hydrogen, a linear or branched C, to C1o alkyl group, a linear or 20branched C2 to C1o alkenyl group, a linear or branched C2 to C10 alkynyl group, a C3 to C10 cyclic alkyl group, a C3 to C1o hetero-cyclic alkyl group, a C5 to C10 aryl or aralkylgroup, and a C3 to C1o hetero-aryl group (PG 0024);
R2 is selected from hydrogen, a linear or branched C1 to C1o alkyl group, a linear or branched C2 to C10 alkenyl group, a linear or branched C2 to C1o alkynyl group, a C3 to C1o cyclic alkyl group, a C3 to C10 hetero-cyclic alkyl group, a C5 to C1o aryl or- 21 -08047ZP USA aralkyl group, and a C3 to C10 hetero-aryl group (PG 0024); and
R3 is selected from a C3 to C1o alkyl di- radical which forms a four-membered, five-membered, or six-membered saturated or unsaturated cyclic ring with the Si atom (PG 0024)
wherein the silacyclic compound contains less than about 100 ppm of impurities (PG 0011, 0035).
Vrtis ‘321 does not teach the carboxyl (OC=O) structure attached to R2, instead teaching a straight oxygen linkage into the R2 group.  Peterson ‘960 teaches compositions for preparing low dielectric materials (Abstract, and a common aim of Vrtis ‘321) and teaches that carboxylate organic groups are known to be suitable components of a silicon-containing deposition precursor (PG 0064 – 0065).  In particular, the structure to the right of the carboxyl in PG 0064 reads on the linear C1 to C10 alkyl group of R2 selections from Vrtis ‘321.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the chemical formula of Vrtis ‘321 to include a carboxyl structure as indicated by Peterson’960, as Vrtis ‘321 wants to make low dielectric constant silicon containing films and Peterson ‘960 teaches that alkyl carboxylate structures are suitable chemical structures for inclusion in compositions intended to make low dielectric constant silicon containing films.
Claim 2 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the gaseous reagents further comprise a structure forming reagent comprising a hardening additive selected from tetraethoxysilane and tetramethoxysilane (Vrtis ‘321 PG 0015, hardening additive; PG 0040, TEOS and TMOS).
Claim 4 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the silacyclic compound comprises at least one compound selected from the group consisting of 1-methyl-1 -acetoxy-1 -silacyclopentane, 1- methyl-1 -propionoxy-1 -silacyclopentane, 1-methyl-1 -acetoxy-1 -silacyclobutane, 1-methyl-1- propionoxy-1 -silacyclobutane, 1-methyl-1 -acetoxy-1 -silacyclohexane, 1-methyl-1- propionoxy-1 -silacyclohexane, 1-ethyl-1 -acetoxy-1 -silacyclopentane, 1-ethyl-1 -propionoxy-1- 
Claim 5 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 4 wherein the silacyclic compound comprises 1-methyl-1- acetoxy-1 –silacyclopentane (rendered obvious on the same basis as Claims 1 and 4 with the particular selection of groups known to be suitable).15
Claim 6 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the method is plasma enhanced chemical vapor deposition (Vrtis ‘321 PG 0057).  
Claim 7 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the gaseous reagents further comprise at least one oxidant selected from the group consisting of 02, N20, NO, NO2, CO2, water, H202, ozone, and mixtures thereof, wherein the gaseous reagents are free of an oxidant (Vrtis ‘321 PG 0056).  20
Claim 8 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the reaction chamber in the applying step further comprises at least one gas selected from He, Ar, N2, Kr, Xe, NH3, H2, CO2, or CO (Vrtis ‘321 PG 0056).  
Claim 9 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 further comprising an additional post deposition treatment step, which comprises at least one of a thermal treatment, a UV annealing, an e-beam treatment, and a gamma radiation treatment (Vrtis ‘321 PG 0063).  25
Claim 10 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 9 wherein the post deposition treatment step comprises both UV annealing and thermal treatment (Vrtis ‘321 PG 0063).  
Claim 11 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the as deposited film includes 30 at. % or higher carbon, has an elastic modulus of 13 GPa or higher; and has a film hardness of 2.0 GPa or higher (Vrtis ‘321 does not explicitly teach a film with these properties.  PG 0109 and PG 0111 teach that these properties are controllable by adjusting process conditions as disclosed in Tables 3 and 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust processing conditions to obtain desired carbon concentrations, elastic moduli, and film hardnesses as disclosed by Vrtis ‘321 / Peterson ‘960, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).  
Claim 12 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the as deposited film is subsequently UV cured and the cured film includes 25 at. % or higher carbon, has an elastic modulus of 15 GPa or higher, and has a hardness of 3.0 GPa or higher (Vrtis ‘321 does not explicitly teach a film with these properties.  PG 0109 and PG 0111 teach that these properties are controllable by adjusting process conditions as disclosed in Tables 3 and 4.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust processing conditions to obtain desired carbon concentrations, elastic moduli, and film hardnesses as disclosed by Vrtis ‘321 / Peterson ‘960, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).
Claim 13 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1;5
wherein the gaseous reagents further comprise a porogen (Vrtis ‘321 PG 0041);
wherein the as deposited film is a preliminary film including the porogen (Vrtis ‘321 PG 0063); and wherein the method further comprises:
removing from the preliminary film at least a portion of the porogen to provide the porous dielectric film comprising pores and having a dielectric constant of 2.6 or less (Vrtis ‘321 PG 0063, Tables 3 and 4).  10
Claim 14 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 13 wherein the porogen is at least one compound selected from the group consisting of:
cyclic hydrocarbons of the general formula CnH2n where n = 4 - 14, wherein the number of carbons in the cyclic structure is between 4 and 10, and wherein one or more simple or branched hydrocarbon substituents are optionally present on the cyclic structure (Vrtis ‘321 PG 0042);15
linear or branched, saturated, singly or multiply unsaturated hydrocarbons of the general formula CnH(2n+2)-2m wherein n = 2 - 20 and m = 0 – n (Vrtis ‘321 PG 0044);
singly or multiply unsaturated cyclic hydrocarbons of the general formula CnH2n-2p
bicyclic hydrocarbons of the general formula CnH2n-2 wherein n = 4 - 14, the number of carbons in the bicyclic structure is between 4 and 12, and wherein one or more simple or branched hydrocarbon substituents are optionally present on the cyclic structure (Vrtis ‘321 PG 0048);
multiply unsaturated bicyclic hydrocarbons of the general formula CnH2n-(2+2m) wherein 25m is the number of unsaturated sites in the molecule, n = 4 - 14, the number of carbons in the bicyclic structure is between 4 and 12, and wherein one or more simple or branched hydrocarbon substituents are optionally present on the cyclic structure (Vrtis ‘321 PG 0050); and- 23 -08047ZP USA
tricyclic hydrocarbons of the general formula CnH2n-4 wherein n = 4 - 14, the number of carbons in the tricyclic structure is between 4 and 12, and wherein one or more simple or branched hydrocarbon substituents are optionally present on the cyclic structure (Vrtis ‘321 PG 0052).  
Claim 15 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 14 wherein the porogen comprises at least one compound 5selected from the group consisting of (bracketed compounds in the same set of brackets are all taught in the paragraph of Vrtis ‘321 listed immediately thereafter) [cyclohexane, 1,2,4-trimethylcyclohexane, 1 -methyl-4- (1 -methylethyl)cyclohexane, cyclooctane, methylcyclooctane] [PG 0043], [ethylene, propylene, acetylene, neohexane, 1,3-butadiene, 2-methyl-1,3-butadiene, 2,3-dimethyl-2,3-butadiene, substituted dienes] [PG 0045], [para-cymene, cyclooctene, 1,5-cyclooctadiene, cyclohexene, vinyl- cyclohexane, dimethylcyclohexene, alpha-terpinene, pinene, limonene, vinyl-cyclohexene] [PG 0047], [10norbornane, spiro-nonane, decahydronapthalene] [PG 0049], [camphene, norbornene, norbornadiene, 5-ethylidene-2- norbornene] [PG 0051], and [adamantine] [PG 0053].  
Claim 16 – Vrtis ‘321 / Peterson ‘960 teaches the method of claim 1 wherein the film structure comprises at least one of -CH2- methylene and -CH2CH2- ethylene bridges (Vrtis ‘321 PG 0038).

Response to Arguments
Applicant's arguments filed 30 JUN 2020 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that the substituents may not be freely exchanged in the manner proposed in the rejection.  Applicant’s argument is an assertion of opinion unsupported by evidence.  Both Vrtis ‘321 and Peterson ‘960 teach that their precursors are suitable for forming low-k dielectric films; it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Further, Examiner notes that the R groups of Vrtis ‘321 are inclusive of e.g. alkoxy groups (PG 0025), whereas Peterson ‘960 teaches that alkoxy groups and carboxylate groups are both known to be suitable for purpose of forming low-k dielectric films (Peterson ‘960 PG 0061 and 0064-0065).
Applicant argues (Page 7) that Peterson ‘960 does not disclose any benefit to using a carboxylate group.  Examiner notes that a teaching of benefit or advantage may be used as an additional justification, but in the present case, Peterson ‘960 directly teaches the interchangeability of the groups wherein both alkoxy and carboxylate groups suitably perform the same function in the deposition.
Applicant argues (Page 7) that the claimed precursor provides several benefits over other known precursors in the art.  Examiner notes that the proposed benefits have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712